Citation Nr: 0328781	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the income received by the appellant during 1999 
exceeded the applicable income limitation for entitlement to 
improved death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
January 1946; he died on December [redacted], 1998.  The appellant is 
his surviving spouse.

This matter arises from a February 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In both December 2000 and April 2003, the Board remanded the 
case to the RO for further action and adjudication.  That was 
accomplished, and the case was returned to the Board on 
September 30, 2003 for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The applicable income limitation for a widow with no 
dependents and no entitlement to special monthly pension 
during 1999 was $5,884.

3.  During 1999, the appellant received National Government 
Life Insurance in the amount of $6,174, Social Security 
benefits totaling $8,976, and $255 from the Social Security 
Administration in the form of burial benefits.

4.  Deductible expenses paid by the appellant for the year 
1999 included $6,119.87 for burial expenses and expenses of 
the veteran's last illness, and $1,643.88 for the appellant's 
1999 medical expenses.

5.  The appellant's income for 1999 totaled $15,405.  Her 
deductible expenses totaled $7,763.75, leaving her countable 
income for VA purposes of $7,641.25.  This exceeded the 
applicable income limitation of $5,884.


CONCLUSION OF LAW

The appellant's countable income for 1999 was excessive for 
the receipt of improved death pension benefits.  38 U.S.C.A. 
§§ 501(a), 1503, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative (if any), and 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim, and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was issued a statement of the case, as well as 
a supplemental statement of the case, that informed her of 
the evidence used in conjunction with her claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  
Additionally, she was afforded a personal hearing before a 
member of the RO staff, and was informed by a letter dated 
April 24, 2003, of the impact of the VCAA on her appeal.  
More specifically, she was informed of VA's duty to assist 
her, of the evidence needed to substantiate her claim, and of 
VA's duty to assist her in obtaining evidence necessary to 
substantiate her claim.  She also was given specific 
information regarding the division of responsibilities 
between VA and the claimant in obtaining evidence in support 
of her claim.  She also was given an opportunity to respond.  
Thus, she was provided adequate notice as to the evidence 
needed to substantiate her claim, as well as an opportunity 
to submit such evidence, while also being informed of VA's 
duty to assist her in obtaining such evidence.  The record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 


disposition of the issue on appeal has been obtained.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claim.

II.  Entitlement to Improved Death Pension Benefits

The appellant contends that she is entitled to improved death 
pension benefits for the calendar year 1999.  More 
specifically, she asserts that the life insurance that she 
received should not be included as countable income for VA 
purposes because it was paid by the United States Government.  
She also asserts that all of the expenses associated with the 
veteran's last illness and burial should be excluded from her 
countable income in determining her entitlement to improved 
death pension benefits.

When determining countable income for improved death pension 
purposes, all payments of any kind and from any source are 
considered income unless specifically excluded.  See 
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.23, 3.271(a).  Included in 
the computation of annual income is income derived from 
Social Security Administration (SSA) benefits, and life 
insurance.  Id.  Countable income can be offset by all 
allowable exclusions from income.  See 38 C.F.R. §§ 3.271, 
3.272.  Parenthetically, regulations applicable to the 
improved death pension program became effective January 1, 
1979, and are applicable to all applications for improved 
death pension benefits filed after that date.  This must be 
distinguished from regulations applicable to death pension 
benefits payable under laws in effect prior to that date.  
See 38 C.F.R. § 3.260, 3.261 (2002).

The facts in this case are as follows.  The veteran died on 
December [redacted], 1998, after 


a long illness.  The appellant then applied for improved 
death pension benefits during January 1999 as the veteran's 
surviving spouse.  In doing so, she reported that she had 
received $255 in burial expenses from the Social Security 
Administration, $6,174 in National Government Life Insurance, 
and Social Security benefits in the amount of $748 monthly.  
This gave her total countable income of $15,405 for 1999.

The appellant also reported expenses associated with the 
veteran's last illness and burial totaling $6,119.87.  After 
excluding these expenses from her total countable income, the 
appellant was left with countable income totaling $7,641.25.

The applicable annual income limitation for the receipt of 
improved death pension benefits for a widow with no 
dependents and no entitlement to special monthly pension for 
calendar year 1999 was $5,884.  See 38 U.S.C.A. § 1503.  
Because the appellant's countable income for 1999 exceeded 
this amount, i.e., totaled $7,641.25, she is not entitled to 
improved death pension benefits for calendar year 1999.

Parenthetically, the Board notes that there is no provision 
under the regulations applicable to the receipt of improved 
death pension that would permit the exclusion of the $6,174 
in National Government Life Insurance that the appellant 
received from the United States Government.  See 38 C.F.R. 
§ 3.272.  Although such an exclusion might have been 
applicable under laws and regulations applicable to death 
pension programs in effect prior to January 1, 1979, this is 
no longer the case.  In this regard, the Board has no 
discretion.  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Board finds, as to all material issues, that the evidence 
is not evenly balanced 


and that the doctrine of resolving doubt in the appellant's 
favor is not for application.  See Ferguson v. Principi, 
273 F.3d 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).


ORDER

Entitlement to improved death pension benefits for the year 
1999 is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




